I dissent. I am still unable to find, in the various appeals made to the public, in response to which the subscriptions were made, the terms of any trust sufficiently definite to be enforced, other than the general one that the money was for the benefit of the three families. That being so, the duty of Mr. Hearst was to pay the money to those families. He did not assume the duty of disbursing the funds for their benefit, and the court cannot put that burden upon him, and consequently cannot appoint a successor to do that. If Mr. Hearst had not already apportioned the fund, it would have been difficult for the court to have done so. Hence I think that power was necessarily in Mr. Hearst. I do not see how any beneficiary can question the division, and therefore, in my opinion, plaintiff is entitled to the money, uncharged with condition or trust. *Page 655